DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are over the prior art of record. The following is an examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by claim 1. 
Most pertinent prior art:
Roshan Ghias et al., (Us Pat. 11437026) does teach a system which is provided for handling errors during automatic speech recognition by leveraging past inputs spoken by the user. The system may process a user input to determine an ASR hypothesis. The system may then determine an alternate representation of the user input based on the inputs provided by the user in the past, and whether the ASR hypothesis sufficiently matches one of the past inputs.
Bissell et al., (Us Pat. 11158308) does teach techniques for configuring a natural language processing (NLU) system for new functionalities using sample user inputs provided by a developer. The system may determine intent labels associated with the sample user inputs using previous user inputs previously processed by the NLU system. The system may configure a new NLU model, using the NLU model associated with the intent label determined by the system, where the new NLU model is configured to enable invocation of the new functionality.
Nell et al., (Us Pat. 10354011) does teach that the process can determine one or more possible device characteristics corresponding to the discourse input. Data structure representing a set of devices of an established location can be retrieved. The process can determine, based on the data structure, one or more candidate devices from the set of devices. The one or more candidate devices can correspond to the discourse input. The process can determine, based on the one or more possible device characteristics and one or more actual device characteristics of the one or more candidate devices, a user intent corresponding to the discourse input. Instructions that cause a device of the one or more candidate devices to perform an action corresponding to the user intent can be provided.
Laurens et al., (US Pat. 10490187) does teach that the battery status information may indicate the percentage of the battery remaining of a battery powered device and the device may generate spoken output including an audio representation of the battery status information which includes battery level threshold.
Hence, none of the prior art of record specifically teaches or makes obvious the combination of limitations of “determining”, “identifying”, “determining”, “processing” and “causing” as recited in claim 1 or similarly recited in claims 1 and 13. More specifically, the limitation of “determining that a particular command is currently a golden command for a particular automated assistant function, wherein determining that the particular command is currently the golden command for the particular automated assistant function comprises: identifying particular entries that each reflect corresponding features of a corresponding user submission of the particular command, the identifying being from a database of entries reflecting past automated assistant commands submitted within a threshold amount of time relative to a current time, determining, based on the features of the particular entries, that: at least a threshold percentage of the user submissions of the particular command triggered the particular automated assistant function, and a quantity of the user submission of the particular command satisfies a threshold quantity, and determining that the particular command is currently the golden command responsive to determining that (a) at least the threshold percentage of the user submissions triggered the particular automated assistant function and (b) the quantity satisfies the threshold quantity; responsive to determining that the particular command is currently the golden command: processing a stream of current occurrences of submissions of the particular command to determine, for each of the current occurrences, whether the particular automated assistant function is triggered; and when the processing indicates that a threshold quantity and/or percentage of the current occurrences fails to satisfy a potential problem threshold: causing one or more electronic alerts to be transmitted to one or more endpoints that are assigned to the particular automated assistant function, wherein the one or more electronic alerts each indicate there is a potential problem with one or both of the particular command and the particular automated assistant function” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claim 13 is also deemed allowable for the same reason. Claims 2-12 and 14-20 depend on and further limit independent claims 1 and 13, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659